By the Court, Sanderson, J.:
Upon the merits, this case is not distinguishable from Weston v. The Bear River and Auburn Water and Mining Co., 5 Cal. 186, the same case on a second appeal, 6 Cal. 425, and Naglee v. Pacific Wharf Co., 20 Cal. 529. In those cases the statute in relation to the transfer of stock in incorporated companies (Stats. 1853, Sec. 9, p. 87) has received a construction from which, upon the principle of stare decisis, we cannot now depart.
It was held in those cases that transfers of stock which have not been entered on the books of the company, as provided in the statute, are nevertheless valid as against all the *656world, except subsequent purchasers in good faith, without notice.
The case shows that the relator purchased, with notice that the stock in question had been previously hypothecated, and afterwards sold by the defendant in the execution, and that at the time of the levy he had no property whatever in the stock.
Upon the authority of the cases to which we have referred, the order of the Court below must be reversed.
So ordered.
Mr. Justice Sawyer and Mr. Justice Rhodes expressed no opinion.